Reynolds, J.
Appeal from an order of the Family Court, Broome County, holding appellant guilty of contempt of court for failing to make support payments directed by the court and sentencing him to three months in jail •therefor. The parties have stipulated that the sole issue raised here is the constitutional validity of a Family Court imprisoning a person pursuant to subdivision 3 of section 753 of the Judiciary Law and sections 156 and 454 of the Family Court Act for failure to pay support payments, appellant contending that his imprisonment is unconstitutional in that he is being sentenced to jail for his failure to pay a civil debt, citing among other authorities People v. Saffore (18 N Y 2d 101) and Griffin v. Illinois (351 U. S. 12). However, it is clear that his imprisonment 'here is solely for willful disobedience of the court’s mandate. Order affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Reynolds, J.